department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division significant index no fe sec_26 xxxxxkxkkxxxkkkkxkkxkxakxkkkkk xxxxxkxkxkxxkkxxkxkxkkxkxkxakkkk xxxxxxkxxxxkkxkkxkkkxkkxkkk tep pat legend decedent taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e county state j trust m trust n pian account v ira ira z custodian m xxxxxkkxkxkxkxkkkkxkkkk xxxxkxkxxkxkkxkkkkk kkk xxxxxxxxxxxxkxxkxkk xxkxxxkxkkkxkxkkkkxkkkk xxxxxxxkxxxkxkxkkkkkkk xxkxxxkxkxkkkkkxkkkkkk xxxxxxxxkxkxxxkkkxkxkk xxxxkxkxkxkxxkxkxkkkxkkkk xxxkxkxxkxkkxkkkkxkxkxkkk xxxkxkxkxkkxkkxkkkkkkkkk this is in response to your request for a private_letter_ruling dated date as supplemented by correspondence dated december and date representations in support of your request you have submitted the following facts and in decedent owned plan account v a qualified_retirement_plan account with a balance of approximately dollar_figure account with a balance of approximately dollar_figure estate was the sole beneficiary of the ira and the plan account v decedent received a complete distribution from the plan account v that he rolled over tax-free into ira y a separate ira rollover account and an individual retirement at that time decedent's in january decedent attained the age of in decedent's required_beginning_date under sec_401 of the internal_revenue_code code for purposes of required minimum distributions was date on ‘ prior to his required_beginning_date decedent named his three daughters - taxpayers a b and c - as designated beneficiaries of ira y minimum required distributions were made to decedent through calendar_year over the joint life expectancy of decedent and the oldest named designated_beneficiary taxpayer a on date trust m was created by written_agreement executed by decedent as sole settlor and as one of the co-trustees decedent transferred ira y to ira z and executed a new beneficiary designation form naming trust m as the beneficiary of ira z you represent that on or about date decedent furnished a complete copy of trust m to custodian m the custodian of ira z beginning in decedent began to receive annual distributions from ira z calculated using his individual recalculated life expectancy annual distributions continued to be made from ira z through calendar_year on september decedent died on - decedent's last will and testament will gives his residuary_estate to trust m residuary_estate as defined in decedent a’s will means all property in which may have any interest that is disposed of under the provisions of this will decedent's will was admitted to probate in county of state j on - trust m provides that all assets which are subject_to the terms of this agreement shall be held administered and distributed as an irrevocable_trust paragraph of trust m named decedent as the sole beneficiary of trust m during his lifetime paragraph of trust m specified that trust m would xxxxkxxxkxkxkkxkxkxkxk terminate upon the death of decedent and that the trust estate would be disposed of as specified in paragraph of trust m sec_112 of the state j property code provides that a_trust terminates if by its terms the trustee is to continue only until the expiration of a certain period or until the happening of a certain event and the period of time has elapsed or the event has occurred if an event of termination occurs the trustee may continue to exercise the powers of the trustee for the reasonable period of time required to wind up the affairs of the trust and to make distribution of its assets to the appropriate beneficiaries the continued exercise of the trustee’s powers after an event of termination does not affect the vested rights of beneficiaries of the trust section of trust m provides that the trust estate shall be disposed of to taxpayer e certain partnership interests to decedent's descendants as follows a specific_bequest of dollar_figure dollar_figure who survive him a gift of decedent's principal_residence and dollar_figure n and the remaining trust estate to decedent's descendants decedent's descendants as defined by article are his adult daughters taxpayers a b and c to taxpayer d a specific_bequest of to trust thus including dollar_figure of liquid_assets including ira z remained in trust m for documentation submitted shows that decedent's total gross_estate was of liquid_assets such as stocks bonds cash dollar_figure notes life_insurance_proceeds and ira z cash required for administration_expenses debts and marital and charitable_bequests totaled dollar_figure over dollar_figure distribution to taxpayers a b and c as residuary beneficiaries of trust m after satisfaction of bequests to taxpayer d taxpayer e and trust n the value of decedent's ira z at his date of death was approximately dollar_figure the iraz proceeds were not applied to the payment of marital and charitable_bequests debts or administration_expenses required to be funded by trust m article of trust m protection and collection of proceeds from life_insurance and employee benefit plans provides in pertinent part at sec_3 that a third party shall have no right to enforce any claim against assets distributed under the provisions of this article employee benefit plans as described in article includes individual_retirement_accounts such as ira z further you have asserted that under state j statutes neither taxpayer d nor taxpayer e had the right to draw on the assets of ira z for their interests the remaining of liquid_assets has been partially distributed and will continue to be distributed in equal portions to taxpayers a b and c over the balance of trust m's administration period based on the foregoing facts and representations you request the following rulings xxxxxxxxxxxxxkxkxkx trust m satisfies the requirements of proposed_regulations sec_1_401_a_9_-1 q a d-5 such that taxpayers a b and c beneficiaries of trust m with respect to trust m's interest in ira z may be considered designated beneficiaries of ira z for purposes of determining the distribution period under sec_401 of the code decedent's daughters taxpayers a b and c are the beneficiaries of trust m's interest in ira z and are the sole individuals whose life expectancies need to be considered for purposes of determining who is the designated_beneficiary of ira z under sec_401 of the code and for purposes of satisfying the minimum_required_distribution rules of sec_401 of the code made applicable to iras pursuant to sec_408 of the code distributions from ira z to taxpayers a b and c as beneficiaries of ira z may be distributed based on the life expectancy of taxpayer a the oldest beneficiary code sec_408 defines an ira as a_trust which meets the requirements of sec_408 through a sec_408 of the code generally provides that under regulations prescribed by the secretary_of_the_treasury rules similar to the rules of sec_401 of the code and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_1_408-8 q a a-1 of the proposed income_tax regulations proposed_regulations states that individual retirement plans are subject_to the distribution rules for qualified_plans provided in sec_401 of the code and sec_1_401_a_9_-1 of the proposed_regulations sec_401 of the code generally provides that a plan will not be qualified under sec_401 unless that plan provides that the entire_interest of each employee i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the joint lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the joint life expectancies of such employee and a designated_beneficiary sec_401 a c of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age xxxxxkxxkxxxxkxkxxkxxkx sec_401 of the code provides that where distributions have begun over life expectancies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his her entire_interest has been distributed to him her the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_401 -1 of the proposed_regulations q a d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated beneficiaries will be determined as of the plan participant's ira holder's required_beginning_date sec_1_401_a_9_-1 of the proposed_regulations q a d-2 a provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary a beneficiary designated as such under the pian is an individual who is entitled to a portion of an employee's benefit contingent on the employee's death or another specified event in general it provides that an sec_1_401_a_9_-1 of the proposed_regulations q a d-5 provides in part a a pursuant to d-2a of this section only an individual may be a designated_beneficiary for purposes of determining the distribution period under sec_401 of the code consequently a_trust itself may not be the designated_beneficiary even though the trust is named as a beneficiary however if the requirements of paragraph b of this d-5a are met distributions made to the trust will be treated as paid to the beneficiaries of the trust with respect to the trust's interest in the employee's benefit and the beneficiaries of the employee_trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 if as of any date on or after the employee's required_beginning_date a_trust is a named beneficiary of the employee and the requirements in paragraph b of this d-5a are not met the employee will be treated as not having a designated_beneficiary under the plan for purposes of sec_401 consequently for calendar years beginning after that date distribution must be made over the employee’s life or over the period which would have been the employee’s remaining life expectancy determined as if no beneficiary had been designated as of the employee's required_beginning_date xxxxxkxxxxkxxkxkkxkxk b the requirements of this paragraph b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee's required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is a valid trust under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument within the meaning of d-2 the documentation described in d-7 of this section has been provided to the plan_administrator c in the case of payments to a_trust having more than one beneficiary see e-5 of this section for the rules for determining the designated_beneficiary whose life expectancy will be used to determine the distribution period sec_1_401_a_9_-1 q a d-6 of the proposed_regulations provides in part that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death with respect to your first and second ruling requests decedent named trust m as the beneficiary of ira z after his required_beginning_date however if the requirements of sec_1_401_a_9_-1 of the proposed_regulations q a d-5a b are met distributions made to a_trust will be treated as paid to the beneficiaries of the trust with respect to the trust's interest in the employee's benefit and the beneficiaries of the employee_trust will be treated as having been designated as beneficiaries for purposes of determining the distribution period under sec_401 of the code trust m is a valid trust under the laws of state j trust m by its terms provides that all assets subject_to the terms of the trust agreement shall be held administered and distributed as an irrevocable_trust in addition trust m except for the period of time needed to wind up the affairs of the trust by its terms xxxxxxxkxxxxxkxxkxkxx ‘ terminated upon decedent's death the ira z account balance was not used to pay any expenses or specific bequests of the decedent taxpayer a taxpayer b and taxpayer c were referenced and identifiable in trust m as the beneficiaries of decedent's residuary_trust estate finally you represent that a complete copy of trust m was given to custodian m within nine months of the decedent's death in accordance with sec_1_401_a_9_-1 q a d-7 b of the proposed_regulations based on the above we conclude with respect to your first and second ruling requests that trust m is a see-through trust described in sec_1 a -1 of the proposed_regulations q a d-5 and d-6 as discussed above and is a named beneficiary of ira z as of the date of decedent's death and that taxpayer a taxpayer b and taxpayer c the beneficiaries of trust m with respect to trust m's interest in ira z may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from ira z under sec_401 of the code and that taxpayer a taxpayer b and taxpayer c are the individuals whose life expectancies need to be considered for purposes of determining the distribution period under sec_401 with respect to your third ruling_request sec_1_401_a_9_-1 of the proposed_regulations q a e-5 provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provides in part that with respect to individual_account_plans from which distributions have commenced prior to the employee's death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401a ii rule if said distributions are made in accordance with q a f-1 sec_401 of the code permits an employee and his her spouse to recalculate their life expectancies annually sec_1_401_a_9_-1 of the proposed_regulations q a e-8 a provides guidance on how an employee's life expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee's spouse will be reduced to zero in the calendar_year following the calendar_year of death reduced to zero the plan must distribute the remaining interest prior to the last day of such year in order to satisfy sec_401 a in any calendar_year in which the last applicable life expectancy is xxxkxxxxxxxkxkxxkkxkk sec_1_401_a_9_-1 of the proposed_regulations q a e-8 b provides guidance on calculating the applicable life expectancy when the employee's life expectancy is recalculated and the life expectancy of the employee or his her beneficiary is not being recalculated it provides in relevant part that if the designated_beneficiary is not the employee's spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee's life expectancy but not recalculating the beneficiary's life expectancy such applicable life expectancy is the joint life and last survivor expectancy using the employee's attained age as of the employee's birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows the beneficiary's applicable life expectancy is calculated based on the beneficiary's attained age as of the beneficiary's birthday in the calendar_year described in sec_1_401_a_9_-1 of the proposed_regulations q a e-1 reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated beneficiary's applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph a upon the death of the employee the recalculated life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee's death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee's and the designated beneficiary's attained age as of the employee's birthday and the designated beneficiary's birthday in the calendar_year in which the employee attains sec_1_401_a_9_-1 of the proposed_regulations q a f-5 provides generally that in the case of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding any distribution calendar_year sec_1_408-8 of the proposed_regulations q a a-5 provides that for purposes of determining the minimum distribution required to be made from an ira in any calendar_year the account balance of the ira as of the december of the calendar_year immediately preceding the calendar_year for which distributions are being made will be substituted in sec_1_401_a_9_-1 f-1 for the benefit of the employee the account balance as of the december of such calendar_year is the value of the ira upon close of business on such december however for purposes of determining the minimum distribution for the second distribution calendar_year for an individual the account balance as of december of such calendar_year must be reduced by any distribution as described in sec_1_401_a_9_-1 f-5 c made to satisfy the minimum distribution_requirements for the individual's first distribution calendar_year after such date because decedent's life expectancy was being recalculated upon his death in accordance with q a e-8 a of sec_1_401_a_9_-1 of the proposed_regulations his life expectancy was reduced to zero as of the end the calendar_year following the calendar_year of his death although his benefit was paid in the form of a single life expectancy upon his death his life expectancy was not the last applicable life expectancy because he timely designated his beneficiary by his required_beginning_date in accordance with q a d-3 a of the proposed_regulations therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of decedent the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section decedent died on therefore the calendar_year after the death of decedent namely the calendar_year ending date is the date by which distributions must begin to be made from ira z to the beneficiaries thereof using the life expectancy of his designated beneficiaries because decedent named trust m as his beneficiary of ira z and is a_trust that meets the requirements of q a d-5a b of the because trust m proposed_regulations the distributions from ira z made to trust m will be treated as having been paid to the beneficiaries of trust m and as stated above with respect to trust m's interest in ira z and the beneficiaries of trust m will be treated as having been designated as beneficiaries of ira z for purposes of determining the distribution period under sec_401 of the cade since more than one individual was designated as a beneficiary with respect to ira z pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a the beneficiary who is the oldest and who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under ira z taxpayer a had the shortest life expectancy of the three designated beneficiaries on decedent's required_beginning_date therefore taxpayer a is the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira z for the calendar_year commencing after the year of decedent's death and for all subsequent years thereafter xxxxxxxxxkxkxxxkkxxkxk 2yv0z21056 thus with respect to your third ruling_request we conclude that for purposes of satisfying the minimum_required_distribution rules of sec_401 of the code made applicable to iras pursuant to sec_408 distributions from ira z to taxpayer's a b and c who shall be treated as having been designated beneficiaries of ira z may be distributed based on the life expectancy of taxpayer a the oldest beneficiary these rulings are based upon the assumption that ira z otherwise meets the requirements of sec_408 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative if additional information is needed please contact xxxxxxxxxxxxxx t ep ra t2 at xxxxxxxxxxxkxxkkxkx sincerely yours signed joyce b flovd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deieted copy of letter_ruling notice of intention to disclose
